                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEROME MARKIEL DAVIS,                               Case No. 19-cv-01605-SI
                                   8                    Plaintiff,
                                                                                             ORDER
                                   9             v.
                                                                                             Re: Dkt. No. 20
                                  10     CARLOS BOLANOS, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The court has waited several months for plaintiff to file an amended complaint. On
                                  14   September 17, 2019, the court dismissed the complaint with leave to amend, requiring plaintiff to
                                  15   file an amended complaint by October 28, 2019. Docket No. 13. The deadline to file the amended
                                  16   complaint was later extended to December 6, 2019, and then again to January 10, 2020. Docket
                                  17   Nos. 17, 19.
                                  18          Plaintiff recently sent a letter to the court in which he stated that he did not receive his “re-
                                  19   amend complaint.” Docket No. 20. The court is unsure whether plaintiff means that he did not
                                  20   receive the December 3, 2019 “order re. amended complaint” or means that he has not received an
                                  21   amended complaint form. If he is aware of an order, he is expected to comply with it, regardless of
                                  22   whether he physically possesses it. If he thinks there is a special amended complaint form that he
                                  23   needs to use, he is mistaken because there is no separate form for an amended complaint. Plaintiff
                                  24   can use the court’s civil rights complaint form and simply write “amended complaint” and the case
                                  25   number for this case on the first page of that form to make it his amended complaint. Alternatively,
                                  26   he can use blank paper to write his amended complaint without using the form.
                                  27          The clerk will mail to plaintiff another copy of the civil rights complaint form for plaintiff
                                  28   to use in preparing his amended complaint.
                                   1          Plaintiff must file his amended complaint no later than February 24, 2020. This deadline

                                   2   will not be further extended. Failure to file the amended complaint by the deadline will result in the

                                   3   dismissal of this action.

                                   4          IT IS SO ORDERED.

                                   5   Dated: January 22, 2020

                                   6

                                   7                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
